12/18/2004 Gace [A30-€09H39'Bocument #ENKS Fits: 82/27/20 Page 1 of 4 PagelD #:2004/007

to

NON-COMPETITION, CONFIDENTIALITY
AND PROPRIETARY RIGHTS AGREEMENT

This Agreement is made and entered into as of December 9, 2004, by and between John Sachs (the “Employse")
and Forsythe Technology, Inc. (the “Company"). The Company, together with its subsidiaries, affillates or partners,
including, without limitation, Forsythe Solutions Group, Ine. and Forsythe/McArthur Associates, Inc. are sometimes
collectively referred to as the "Affillated Group."

 

RECITALS

WHEREAS, Employee desires employment with the Company, and as a condition of Employee’:. employment, the
Company is requiring Employee to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, tiie Company and
Employee hereby agree as follows:

AG ENT

1. NON-COMPETITION AND RELATED COVENANTS. During Employee's employment vith the Company
and for a period of 12-months thereafter (regardless of whether Employee was terminated for cause o° not), without the
express, crior written consent of the Company, Employee shall not engage in any of the conduct deserit ed In subsections
(a)-(d) below, either directly or indirectly, individually or as an employee, contractor, consultant, partner, n‘ember, manager.
officer, dinactor or stockholder (other than as a stockholder of less than 5% of the equities of a publicly traced corporation) or
in any other capacity for any parson, firm, partnership, limited liability company or corporation:

(a) perform duties within the United States as or for a competitor of the Affiliated ¢ roup (i) which are
the same or substantially similar to the duties performed by the Employee at any time during the 12-mentl period preceding
Employee's termination or (ji) which involve the use of any Confidential Information (as defined below) wtich the Employee
has received, obtalned or acquired during, or as a consequence of, his/her employment with the Company:

{b) perform duties for (i) any current customer of the Affiliated Group (A) that E nployee provided
direct services to or (B) about which, by the nature of Employee's duties with the Company, Ernployee por sesses significant
information regarding such customer's operations or relationship with the Company or any other membur of the Affiliated
Group or (ii) any prospective customer of the Affiliated Group with which any member of the Affiliated Gi oup Was in active
business <liscussions or negotiations at any time during the 6-month period preceding Employee's termination about which,
by the nature of Employee’s duties with the Company, Employee possesses significant informatio 1 regarding such
customer's operations or proposed relationship with such member of the Affiliated Group;

(c) participate in the inducement of or otherwise encourage any employees, custor iers or vendors of
any member the Affiliated Group to breach, modify or terminate any agreement or relationship that they have with any
member o/ the Affiliated Group;

(d} participate voluntarily with or provide assistance or information to any perso i or entity that is
involved ir a potential or existing business or legal dispute with any member of the Affiliated Group including, but not limited,
fo litigation, except as may be required by law. In the event Employee raceives a complaint or subpoena or other legal
process relating to Employee's employment with the Company, Employee, within saven days of ret eipt and prior to
Employee's response, shall give written notice to the Company as provided in Section 6.7 herein: or

(e) solicit, seek or Secure employment with any customer of the Affiliated Group (i) that Employee
provided cirect services to during the year preceding the termination of Employee's employment with tha Company or (ii)
about which, by the nature of Employee's duties with the Company, Employee possesses significant infocmation regarding
such custcmer's operations or relationship with such member of the Affiliated Group.

2 NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

12/10/2004 page 3
12/13/2004 Gact8 £4X0-49409939 Ocument HINKOSHHERT: BAYR7/20 Page 2 of 4 PagelD #:38005/007

(a) Employee will not at any time during his/her employment with the Company and for a period of 2
years thereafter (other than as may be required or appropriate directly in connection with the performace by him of his
duties as an employee of the Company), directly or indirectly, use, communicate, disclose or disseminat: any Confidential
Informatio (as defined below) in any manner whatsoever (except as may be required under legal proce: $ by subpoena or
other court order). In the event disclosure of any Confidentlal Information is required of Employee pursuant t the requirements
of a goverment agency, regulation, judicial order or by operation of law, Employee, within seven days of the request to make
such disclosure, and prior to Employee's response, shall give written notice to the Company as provided in Sc ction 6.7 herein.

(b) For purposes of thls Agreement, "Confidential Information" shall mean any ind all Information
(oral or written), not generally known or available to the trade or industry without restriction, relating to \he Company, any
other member of the Affiliated Group or any person controlling, controlled by, or under commen contral with the Company or
any other member of the Affiliated Group or any of its activities, including, but not limited to, infor ation relating to:
technology, engineering, research, and/or development activities and information; processes, methods personnel; data
processing (including, but not limited to, software, programming design and development materials, documentation, and
hardware and data base information); financial information; products; identity and description of matenals «ind services used;
purchasing; costs and pricing; customers and prospects; advertising, promotion and marketing; as well as information
provided by any third party to the Company or any other member of the Affiliated Group.

 

3, PROPRIETARY RIGHTS; ASSIGNMENT OF INVENTIONS.
(a) All discoveries, designs, improvements, ideas, innovations, and inventions, whr ther patentable or

not, relating to (or suggested by or resulting from) products, services, or other technology of the Compary or relating to (or
suggestec by or resulting from) methods or processes used or usable in connection with the business of -he Company that
may be conceived, developed, or made by Employee during his employment with the Company (herein "Ir.ventions"), either
solely or jointly with others, will automatically become the sole property of the Company. Employee will im nediately disclose
to the Company all such Inventions.

(b) Employee, without additional compensation, will execute all assignments anc other documents
deemed nacassary by the Company to perfect the Company's property rights, title and interest in all Invent ons.

(c) The obligations of Section 3 will continue beyond the termination of Employee’: employment with
respect to Inventions conceived, developed, or made by Employee during Emplayee’s employment with the Gompany. The
provisions of Section 3, however, will not apply to any Invantion(s) for which no equipment supplies, facil ty, or trade secret
information of the Company ls used by Employee and which is developed entirely on Employee's own tire, unless (a) such
Invention(s) relates (i) to the business of tha Company or (ii) to the Company's actual or demonstrably ar ticipated research
or development or (b) such Invention(s) results from work performed by Employee for the Company.

4. REMEDIES. The Company and Employee hereby agree that it is impossible to meas 'e salely in money
the damages, which will accrua to the Company by reason of Employee's failure to observe any of his obl gations under this
Agreemerit. Therefore, if the Company shall institute any action or proceeding to enforce such obligat.ons or provisions,
Employee hereby waives the claim or defense that there is an adequate remedy at law and agrees in :iny such action or
proceeding not to interpose the claim or defense that such remedy exists at law. Without limiting any o her remedies that
may be available to the Company, Employee hereby specifically affirms the appropriateness of injunctive or other equitable
relief in ary such action, Any costs and expenses (Including reasonable attorneys' fees and costs) incurred by the Company
in successfully enforcing any provision of this Agreement shall be borne by Employee,

5. COVENANTS U INATION OF EMP NT.

{a) Upon the termination of Employee's employment with the Company for any rea-on, Employee will
promptly deliver to a designated Company representative all property of the Company in possession of Employee and all
writings, racords, data, memorandum, contracts, orders, sales literature, price lists, client lists, data precessing materials,
and other documents whether or not obtained from the Company, which pertain to or were used by Employee in connection
with hig amployment by the Company, including, but not limited to, Confidential Information.

{b) Upon the termination of Employee's employment with the Company for any reaon, Employee will
raimburse the Company for the expense of any education and training provided to Employee in accordanc 2 with the terms of
the Company's policies, as they may be amended from time to time.

&. GEN VISION

COMADENTIAL
12/10/200¢ page 4
12/13/2004 G&cte 1480-E4094832' Bocument INKS Filed: 02/27/20 Page 3 of 4 PagelD #:H1006/007

6.1 Partial Invalidity, Wherever possible, each provision of this Agreement will ba intarprated in such manner
as to be e'fective and valid under applicable law, but in case any one or more of the provisions cantaine 1 herein shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such provision shall be modiied, restricted, or
omitted to the extent, but only to the extent, of such invalidity, illegality or unenforceability to make this Agreement
enforceabls, without invalidating the remainder of such provision or provisions or any other provisions ci this Agreement,
unless such a construction would be unreasonable. If any provision is held invalid or unenforceable with respect to particular
circumstar ces, it nevertheless shall remain in full force and effect in all other circumstances.

6.2 Reasonable Limitations. The parties hereto stipulate and agree that each of the terms >f this Agreament
including, out not limited to, the scope of the activities prohibited and the time limitation is reasonable. The parties further
stipulate and agree that in the event a court determines contrary to the agreement of the parties herein thet any of the terms
of this Agreement are unreasonable or contrary to public policy, or invalid or unenforceable for any reas .n In fact, law, or
equity, then the court shall limit the application of any such provision or term or modify any provision or te'm to that which it
finds reasonable, valid, or enforceable and shall enforce this Agraament as so limited or modified.

6.3 Governing Law. This Agreement shall be governed and construed in accordance with thi: internal laws (as
opposed to the conflicts of law provisions) of Illinois. The parties agree that venue will lie solely with federal or state courts
located in ‘Sook County, Illinois and submit to the jurisdiction of federal or state courts located in Cook Cou ty, Illinois.

6.4 Successors and Assigns, This Agreement will inure to the benefit of, may be assigned nd will be binding
upon the successors and assigns of the Company.

6.5 Waiver, Any term or provision of this Agreement may be waived, or the party may exte1d the time for its
performance, or parties entitled to the benefit thereof. Any such waiver shall be validly and sufficiently 4uthorized for the
purposes of this Agreement if, as to any party, an authorized representative of such party authorizes it in writing. The failure
of any party hereto to enforce at any time any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any part hereof or the right of any party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

66 Titles. Title of the sectlons herein are used for convenience only and shall not be used fir interpretation or
construction of any word, clause, section, or provisions of this Agreement,

67 Notices. Any notices to be given must be written and delivered via either mail, regl¢tered or certified,
postage prepaid, with return receipt requested or overnight courier, Notices shall be addressed to the resactive addresses
shown below. Either party may change its address for notice by giving notice in accordance with the terms of this
Agreement.

If to Employee:

John Sachs
1450 Estate Avenue 1311
Charlotte, NC 28209

If to the Company:

Forsythe Technology, Inc.

7770Frontage Road

Skokie, Illinois 60077

Attention: Vice-President of Human Resources

with a copy to:

Ungaretti & Harris

3500 Three First National Plaza
Chicago, IL 60602

Attention: James T. Easterling

6.6 Counterparts. This Agreement may be executed in one or more counterparts, each of which shall ba
deemed an original but which together shall constitute one and the same Agreement,

CONABEIMAL
12/10/2004 page
12/13/2004 Add (14S 0-284 095430" Pocument HENKSS FRSA: 8227/20 Page 4 of 4 PagelD #:007/007

6.9 Entire Agreement. This Agreement contains the entire understanding of the parties he ato with regard to
the subject matter contained herein, and supersedes all prior agreements, understandings or letters of i 1tent between the
parties hereto, This Agreement shall not be amended, modified or supplemented except by a written ingirument signed by
each of tha parties hereto.

6.10  Not_an Agreement of Employmant. This Agreemant doss not create an employment cor tract. Employee

acknowleciges and agrees that his/her employment is on an at-will basis, and such employment may he terminated by either
the Company or Employee at any time.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day anc. year first written
above.

FORSYTHE TECHNOLOGY, INC,

 

 

Ibs: Vice Prosidant of Human Resource

 

EMPLOYEE: John Sachs

chilis

 

Print Your Name

COMADEITIAL

12/10/2004 page 6
